                                                                              Case 2:18-bk-20151-ER            Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37                    Desc
                                                                                                                 Main Document Page 1 of 6


                                                                              1    Henry C. Kevane (CA Bar No. 125757)
                                                                                   Shirley S. Cho (CA Bar No. 192616)
                                                                              2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                                   150 California Street, 15th Floor                                   FILED & ENTERED
                                                                              3    San Francisco, CA 94111
                                                                                   Telephone: 415/277-6910
                                                                              4    Facsimile: 415/201-0760                                                    MAR 06 2020
                                                                                   E-mail: hkevane@pszjlaw.com
                                                                              5             scho@pszjlaw.com
                                                                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                   Samuel R. Maizel (CA Bar No. 189301)                                  Central District of California
                                                                              6    Tania M. Moyron (CA Bar No. 235736)                                   BY gonzalez DEPUTY CLERK

                                                                                   DENTONS US LLP
                                                                              7    601 South Figueroa Street, Suite 2500
                                                                                   Los Angeles, California 90017-5704                            CHANGES MADE BY COURT
                                                                              8    Telephone: 213/623-9300 / Facsimile: 213/623-9924
                                                                                   Email: samuel.maizel@dentons.com
                                                                              9           tania.moyron@dentons.com
                                                                             10    Attorneys for Debtors and Debtors In Possession
                                                                             11                             UNITED STATES BANKRUPTCY COURT
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                                                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                             12
                                           SAN F RA NCISCO , CAL IFOR NI A




                                                                                   In re:                                            Lead Case No. 2:18-bk-20151-ER
                                                                             13
                                               ATTOR NE YS A T L AW




                                                                                   VERITY HEALTH SYSTEM OF
                                                                                   CALIFORNIA, INC., et al.,                         Jointly administered with:
                                                                             14                                                      Case No. 2:18-bk-20162-ER;
                                                                                         Debtors and Debtors In Possession.
                                                                                                                                     Case No. 2:18-bk-20163-ER;
                                                                             15     Affects All Debtors
                                                                                                                                     Case No. 2:18-bk-20164-ER;
                                                                                                                                     Case No. 2:18-bk-20165-ER;
                                                                             16     Affects O’Connor Hospital
                                                                                                                                     Case No. 2:18-bk-20167-ER;
                                                                                    Affects Saint Louise Regional Hospital          Case No. 2:18-bk-20168-ER;
                                                                             17     Affects St. Francis Medical Center              Case No. 2:18-bk-20169-ER;
                                                                                    Affects St. Vincent Medical Center              Case No. 2:18-bk-20171-ER;
                                                                             18     Affects Seton Medical Center                    Case No. 2:18-bk-20172-ER;
                                                                                    Affects O’Connor Hospital Foundation            Case No. 2:18-bk-20173-ER;
                                                                             19     Affects Saint Louise Regional Hospital
                                                                                                                                     Case No. 2:18-bk-20175-ER;
                                                                                     Foundation                                      Case No. 2:18-bk-20176-ER;
                                                                             20     Affects St. Francis Medical Center of Lynwood   Case No. 2:18-bk-20178-ER;
                                                                                     Medical Foundation
                                                                                                                                     Case No. 2:18-bk-20179-ER;
                                                                             21     Affects St. Vincent Foundation
                                                                                                                                     Case No. 2:18-bk-20180-ER;
                                                                                    Affects St. Vincent Dialysis Center, Inc.
                                                                                                                                     Case No. 2:18-bk-20181-ER.
                                                                             22     Affects Seton Medical Center Foundation
                                                                                    Affects Verity Business Services
                                                                                                                                     ORDER GRANTING DEBTORS’ FIRST OMNIBUS
                                                                             23     Affects Verity Medical Foundation
                                                                                                                                     MOTION TO REJECT, PURSUANT TO 11 U.S.C. §
                                                                                    Affects Verity Holdings, LLC
                                                                                                                                     365(A), CERTAIN ST. VINCENT MEDICAL CENTER
                                                                             24     Affects DePaul Ventures, LLC                    HOSPITAL EXECUTORY CONTRACTS AND
                                                                                    Affects DePaul Ventures - San Jose Dialysis,    UNEXPIRED LEASES
                                                                             25      LLC
                                                                                    Affects DePaul Ventures-San Jose ASC, LLC       [Related to Docket No. 4054]
                                                                             26
                                                                                              Debtors and Debtors In Possession.     Date:     March 4, 2020
                                                                             27                                                      Time:     10:00 a.m.
                                                                                                                                     Place:    Courtroom 1568
                                                                             28                                                                255 E. Temple St., Los Angeles, CA 90012

                                                                                  DOCS_LA:327572.4 89566/002
                                                                              Case 2:18-bk-20151-ER              Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37                  Desc
                                                                                                                   Main Document Page 2 of 6


                                                                              1             The Court having reviewed the Debtors’ First Omnibus Motion To Reject, Pursuant To 11

                                                                              2   U.S.C. § 365(A), Certain St. Vincent Medical Center Hospital Executory Contracts And Unexpired

                                                                              3   Leases filed on February 7, 2020 [Docket No. 4054] (the “Motion”),1 by Verity Health System of

                                                                              4   California, Inc., and the above-referenced affiliated debtors and debtors in possession in the above-

                                                                              5   captioned chapter 11 bankruptcy cases seeking the entry of an order, pursuant to 11 U.S.C. § 365(a),

                                                                              6   authorizing SVMC to reject certain executory contracts and unexpired leases as set forth therein, and

                                                                              7   good cause appearing therefor,

                                                                              8             IT IS HEREBY ORDERED that:

                                                                              9             1.       The Motion is granted for the reasons set forth in the tentative ruling [Doc. No. 4211],

                                                                             10   which the Court adopts as its final ruling and which is incorporated herein by reference.

                                                                             11             2.       Each of the Agreements listed on Exhibit A attached to this Order (a “Rejected
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                             12   Agreement”) is deemed rejected pursuant to Section 365(a) of the Bankruptcy Code as of January
                                           SAN F RA NCISCO , CAL IFOR NI A




                                                                             13   31, 2020.
                                               ATTOR NE YS A T L AW




                                                                             14             3.       The last day for the counterparty to a contract or lease to file a claim, if any, arising

                                                                             15   from the rejection of the applicable Rejected Agreement under Bankruptcy Rule 3002(c)(4) shall be

                                                                             16   May 1, 2020 (the “Rule 3002(c)(4) Claims Bar Date”). Debtors shall provide notice of the Rule

                                                                             17   3002(c)(4) Claims Bar Date by service of this Order so that it is actually received by counterparties

                                                                             18   no later than March 18, 2020. Debtors shall file a proof of service of such notice by no later than

                                                                             19   March 18, 2020.

                                                                             20             4.       Any lessor of equipment under a Rejected Agreement that is an unexpired lease of

                                                                             21   personal property shall coordinate with Joy Dicey Phillips, Executive Director of Supply Chain

                                                                             22   Management at SVMC (email: joydiceyphillips@verity.org and/or telephone number: (310) 900-

                                                                             23   4752) to make arrangements to retrieve its leased equipment by no later than March 31, 2020 (the

                                                                             24   “Retrieval Deadline”). Debtors shall provide notice of the Retrieval Deadline by service of this

                                                                             25   Order so that it is actually received by equipment lessors by no later than March 9, 2020. Debtors

                                                                             26
                                                                             27

                                                                             28
                                                                                  1
                                                                                      Capitalized terms not defined herein have the meaning set forth in the Stipulation.

                                                                                  DOCS_LA:327572.4 89566/002
                                                                              Case 2:18-bk-20151-ER            Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37              Desc
                                                                                                                 Main Document Page 3 of 6


                                                                              1   shall file a proof of service of such notice by no later than March 9, 2020. Any leased equipment

                                                                              2   that is not retrieved by the Retrieval Deadline shall be deemed abandoned to the estates.

                                                                              3           5.       Notwithstanding the possible applicability of Bankruptcy Rule 6006(d), this Order

                                                                              4   shall be effective immediately upon entry.

                                                                              5           6.       The Court shall retain jurisdiction over any dispute regarding enforcement or

                                                                              6   implementation of this Order.

                                                                              7                                                     ###

                                                                              8

                                                                              9

                                                                             10

                                                                             11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                             12
                                           SAN F RA NCISCO , CAL IFOR NI A




                                                                             13
                                               ATTOR NE YS A T L AW




                                                                             14

                                                                             15

                                                                             16

                                                                             17

                                                                             18

                                                                             19

                                                                             20
                                                                             21

                                                                             22

                                                                             23

                                                                             24     Date: March 6, 2020

                                                                             25

                                                                             26
                                                                             27

                                                                             28


                                                                                  DOCS_LA:327572.4 89566/002
Case 2:18-bk-20151-ER   Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37   Desc
                          Main Document Page 4 of 6




                         EXHIBIT A
               Case 2:18-bk-20151-ER                                   Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37                                                           Desc
                                                                         Main Document Page 5 of 6

St. Vincent Medical Center
Non‐Managed Care Contracts ‐ Physician Agreements

  Ref #               Debtor                         Contract Counterparty                                               Type                                                    Nature
   1      St. Vincent Medical Center   Ahn Medical Group, Inc.                           Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Spine Institute
   2      St. Vincent Medical Center   Ahn, Phillip M.D.                                 Physicians‐On Call                                              Call Coverage Agreement‐Neurology
   3      St. Vincent Medical Center   Amstutz, Harlan C., M. D.                         Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
                                                                                                                                                         Physician On Call Coverage Medical Administrator, ED
   4
          St. Vincent Medical Center   Arase, Randal P MD                                Physicians‐On Call                                              Panel
                                                                                                                                                         Professional, Administrative and Coverage Service
   5
          St. Vincent Medical Center   Axiom Anesthesia Group, Inc.                      Physicians‐Professional and Administrative Services Agreement   Agreement
    6     St. Vincent Medical Center   Bach, Thuc M.D.                                   Physicians‐On Call                                              Call Coverage Agreement
    7     St. Vincent Medical Center   Bae, Ho, MD, Inc                                  Physicians‐Directorship                                         Medical Director, APLC
    8     St. Vincent Medical Center   Bae, Ho, MD, Inc                                  Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ APLC
    9     St. Vincent Medical Center   Bassam Omari M.D.                                 Physicians‐On Call                                              Call Coverage Agreement
   10     St. Vincent Medical Center   Batra Narinder M.D.                               Physicians‐On Call                                              Call Coverage Agreement‐STEMI
   11     St. Vincent Medical Center   Berenji, Gholam Reza                              Physicians‐Services Agreement                                   Consulting Services ‐ Nuclear Medicine
   12     St. Vincent Medical Center   Bouzaglou, Armand MD                              Physicians‐Directorship                                         Medical Director ‐ CTC
   13     St. Vincent Medical Center   Bragin Stephen M.D.                               Physicians‐On Call                                              Call Coverage Agreement‐UROLOGY
                                                                                                                                                         Physician On Call Coverage / Medical Administrator,
   14
          St. Vincent Medical Center   Brian H. Itagaki, M. D., Inc.                     Physicians‐On Call                                              ED Panel

   15     St. Vincent Medical Center   California Emergency Physicians Medical Group     Physicians‐Professional and Administrative Services Agreement   Emergency Services
                                       California Heart and Lung Surgery Medical
   16
          St. Vincent Medical Center   Center, Inc.                                      Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Cardiac Clinic
   17     St. Vincent Medical Center   Capouya Eli, M.D.                                 Physicians‐On Call                                              Call Coverage Agreement
   18     St. Vincent Medical Center   Carabello, Gabriel, M.D.                          Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Cardiology
   19     St. Vincent Medical Center   Chad Hilld DO                                     Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   20     St. Vincent Medical Center   Cosenza, Carlos, M.D.                             Physicians‐On Call                                              Physician On Call ED Panel
   21     St. Vincent Medical Center   Dian Kim M.D.                                     Physicians‐On Call                                              Indigent Care Contract
   22     St. Vincent Medical Center   Faramarz Tehrani                                  Physicians‐On Call                                              Call Coverage Agreement
   23     St. Vincent Medical Center   Fong, Tse‐Ling MD                                 Physicians‐Physician Staffing Agreement                         Physician Staffing ‐ APLC
                                                                                                                                                         Professional, Administrative and Coverage Service
   24     St. Vincent Medical Center   GCH Medical Group                                 Physicians‐Professional and Administrative Services Agreement   Agreement
   25     St. Vincent Medical Center   Gheissari Ali M.D.                                Physicians‐On Call                                              Call Coverage Agreement
   26     St. Vincent Medical Center   Girsky, Marc MD                                   Physicians‐Directorship                                         Medical Director, Cardiac Services
   27     St. Vincent Medical Center   Goring, Christopher                               Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   28     St. Vincent Medical Center   Gottner Robert, M.D.                              Physicians‐On Call                                              Call Coverage Agreement
   29     St. Vincent Medical Center   Goykhman Pavel                                    Physicians‐On Call                                              Call Coverage Agreement
   30     St. Vincent Medical Center   Goykhman, Pavel M.D.                              Physicians‐Directorship                                         Medical Directorship
   31     St. Vincent Medical Center   Han Orthopaedics, Inc.                            Physicians‐On Call                                              Physician On Call Coverage ‐ ED Panel
   32     St. Vincent Medical Center   HNI Medical Services of California, P.C.          Physicians‐Professional Services Agreement                      service agreement‐ER
   33     St. Vincent Medical Center   Hoffman, Richard L. , M. D.                       Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Cardiac Clinic
   34     St. Vincent Medical Center   Hom Philip M.D. (Kidney Service)                  Physicians‐Clinical Services                                    Service Agreement (kidney)
   35     St. Vincent Medical Center   Hooman Madyoon M.D.                               Physicians‐On Call                                              Call Coverage Agreement‐STEMI
   36     St. Vincent Medical Center   Hunter, Charles, M. D.                            Physicians‐On Call                                              Physician On Call ED Panel
   37     St. Vincent Medical Center   Jeffrey Hendel                                    Physicians‐On Call                                              Call Coverage Agreement
   38     St. Vincent Medical Center   Jonathan R. Saluta, M. D, Inc.                    Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Ortho Clinic
   39     St. Vincent Medical Center   Khodaverdian Reza M.D.                            Physicians‐On Call                                              Call Coverage Agreement
   40     St. Vincent Medical Center   Kim, Cynthia M.D.                                 Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   41     St. Vincent Medical Center   Korula Jacob M.D. (kidney Services)               Physicians‐Clinical Services                                    Kidney Service
   42     St. Vincent Medical Center   Kowalczyk, John                                   Physicians‐On Call                                              Call Coverage Agreement‐UROLOGY
   43     St. Vincent Medical Center   Landis Bradley M.D.                               Physicians‐On Call                                              Call Coverage Agreement
   44     St. Vincent Medical Center   Lee Samuel M.D.                                   Physicians‐On Call                                              Call Coverage Agreement‐UROLOGY
   45     St. Vincent Medical Center   Lee, Jai, M. D.                                   Physicians‐On Call                                              Physician On Call ED Panel
   46     St. Vincent Medical Center   Long William M.D.                                 Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
                                       Los Angeles Cardiovascular and Thoracic Surgery
   47
          St. Vincent Medical Center   Group                                             Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Cardiac Clinic
   48     St. Vincent Medical Center   Marc J. Girsky, M. D., Inc.                       Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Cardiac Clinic
   49     St. Vincent Medical Center   Marmureanu, Alexander MD                          Physicians‐On Call                                              Call Coverage Agreement
   50     St. Vincent Medical Center   Marmureanu, Alexander MD                          Physicians‐Directorship                                         Medical Director, Thoracic Surgery
   51     St. Vincent Medical Center   McPherson James M.D.                              Physicians‐On Call                                              Call Coverage Agreement
   52     St. Vincent Medical Center   Myo Aung M.D.                                     Physicians‐Directorship                                         Medical Directorship
   53     St. Vincent Medical Center   Myunghea Choi                                     Physicians‐On Call                                              Call Coverage Agreement
   54     St. Vincent Medical Center   Naraghi Robert (kidney Service)                   Physicians‐Clinical Services                                    Clinical Service
   55     St. Vincent Medical Center   Naraghi, Robert MD                                Physicians‐Directorship                                         Medical Director, MOTC

   56
          St. Vincent Medical Center   Naraghi, Robert MD                                Physicians‐On Call                                              Physician Call Coverage ‐ Pancreas Transplant Program
   57     St. Vincent Medical Center   Naraghi, Robert MD                                Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   58     St. Vincent Medical Center   Parham, Parto M.D.                                Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   59     St. Vincent Medical Center   Parto Parham M.D.                                 Physicians‐On Call                                              Call Coverage Agreement
   60     St. Vincent Medical Center   Pavel Goykhman M.D.                               Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   61     St. Vincent Medical Center   Sang H. Choi M.D.                                 Physicians‐On Call                                              Call Coverage Agreement‐Neurology
   62     St. Vincent Medical Center   Shah A. Jalaal DO                                 Physicians‐Physician Staffing Agreement                         Staffing Agreement
   63     St. Vincent Medical Center   Shah A. Jalaal DO                                 Physicians‐On Call                                              Call Coverage‐Orthopedic
   64     St. Vincent Medical Center   Shah Teriq (kidney Service)                       Physicians‐Clinical Services                                    service agreement
   65     St. Vincent Medical Center   Shah, Tariq MD                                    Physicians‐Directorship                                         Co‐Medical Director, MOTC
   66     St. Vincent Medical Center   Shidban Hamid M.D.                                Physicians‐On Call                                              Call Coverage Agreement
   67     St. Vincent Medical Center   Shidban, Hamid, M. D.                             Physicians‐Physician Staffing Agreement                         Physician Staffing Services ‐ MOTC
   68     St. Vincent Medical Center   Shin, Tae M., M. D., Inc.                         Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement ‐ Spine
   69     St. Vincent Medical Center   Song, Benjamin I, M. D.                           Physicians‐On Call                                              Physician On Call Coverage ‐ ED Panel
                                       Southern California Transplantation Associates,
   70
          St. Vincent Medical Center   Inc. (Wahlstrom, Hakan E. M. D).                  Physicians‐On Call                                              On Call Coverage
               Case 2:18-bk-20151-ER                                Doc 4221 Filed 03/06/20 Entered 03/06/20 10:19:37                                                                Desc
                                                                      Main Document Page 6 of 6

St. Vincent Medical Center
Non‐Managed Care Contracts ‐ Physician Agreements

  Ref #                Debtor                        Contract Counterparty                                                  Type                                                   Nature
   71     St. Vincent Medical Center    Symonian, Margarita MD, Inc                       Physicians‐Physician Staffing Agreement                         Physician Staffing ‐ MOTC
   72     St. Vincent Medical Center    Tannenbaum, Barton M.D.                           Physicians‐On Call                                              Call Coverage Agreement‐UROLOGY
   73     St. Vincent Medical Center    Tariq Shah, M.D., Inc.                            Physicians‐Physician Staffing Agreement                         Physician Staffing Services ‐ MOTC
                                        USC Care Medical Group, Inc. (fka University of
   74
          St. Vincent Medical Center    Southern California Radiology Associates, Inc.)   Physicians‐Professional Services Agreement                      Professional / Administrative Services ‐ Radiology
   75     St. Vincent Medical Center    Verity Med. Fndtn/Dr. Eskenazi M.D.               Physicians‐On Call                                              Call Coverage Agreement‐Neurology
   76     St. Vincent Medical Center    Verity Med. Fndtn‐Dr. Trask                       Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement

   77
          St. Vincent Medical Center    Winsor, David MD                                  Physicians‐Professional and Administrative Services Agreement   Prof. & Admin. Services ‐ Nuclear Med & Vascular Lab
   78     St. Vincent Medical Center    Yokoyama Taro M.D.                                Physicians‐Physician Staffing Agreement                         Physician Staffing Agreement
   79     St. Vincent Medical Center    Yokoyama, Taro MD                                 Physicians‐On Call                                              Call Coverage Agreement
   80     St. Vincent Medical Center    Zablan, Augusto, M. D.                            Physicians‐On Call                                              Physician On Call ED Panel
   81     St. Vincent Medical Center    Zangiabadi Amir M.D.                              Physicians‐Services Agreement                                   service agreement

St. Vincent Medical Center
Non‐Managed Care Contracts ‐ Affiliation Agreements

  Ref #               Debtor                          Contract Counterparty                                               Type                                                      Nature
    1     St. Vincent Medical Center    American Career College                           Student Affiliation Agreement                                   Student Affiliation/Intern
    2     St. Vincent Medical Center    Archdiocesan Youth Employment Services            Student Affiliation Agreement                                   Student Intern / Affiliation
    3     St. Vincent Medical Center    Barry University Inc.                             Student Affiliation Agreement                                   Affiliation Agreement
    4     St. Vincent Medical Center    Biola University Inc.                             Student Affiliation Agreement                                   Affiliation Agreement
    5     St. Vincent Medical Center    California State University, Long Beach           Student Affiliation Agreement                                   Student Affiliation Agreement

          St. Vincent Medical Center    Chapman University Physician Assistant Program Student Affiliation Agreement
    6                                                                                                                                                     Student Affiliation Agreement
                                                                                                                                                          Mount St. Mary's University Department of Nursing,
    7
          St. Vincent Medical Center    Mount Saint Mary's University                     Student Affiliation Agreement                                   Clinical Training Agreement
    8     St. Vincent Medical Center    New Village Girls Academy                         Student Affiliation Agreement                                   Student Intern / Affiliation
    9     St. Vincent Medical Center    Pasadena Foothills Dialysis Center                Kidney Transplant Affiliation Agreement                         Affiliation Agreement, Kidney Transplant
   10     St. Vincent Medical Center    Sanger Sequoia Dialysis Center                    Kidney Transplant Affiliation Agreement                         Kidney Transplant Services/Affiliation
   11     St. Vincent Medical Center    Total Renal Care Inc.‐UCLA Dialysis Center        Kidney Transplant Affiliation Agreement                         Transfer Affiliation (Kidney)
                                                                                                                                                          Kidney affiliation agreement to assist with the
                                                                                                                                                          processing and identifying of kidney transplant
   12     St. Vincent Medical Center    Total Renal Care, Exeter Dialysis Center          Kidney Transplant Affiliation Agreement                         patients
   13     St. Vincent Medical Center    University of Southern California (Pharmacy)      Student Affiliation Agreement                                   Student Affiliation
   14     St. Vincent Medical Center    University of Southern California OT/PT           Student Affiliation Agreement                                   Student Affiliation
   15     St. Vincent Medical Center    USC Primary Care Physician Assistant Program      Student Affiliation Agreement                                   Student Affiliation Agreement
   16     St. Vincent Medical Center    VRL Eurofins                                      Laboratory Services Agreement Dated 8/17/2018                   Affiliation Agreement
   17     St. Vincent Medical Center    West Coast University                             Student Affiliation Agreement                                   Student Affiliation
   18     St. Vincent Medical Center    Western Uni/College of Pharmacy                   Student Affiliation Agreement                                   Student Affililation
